Exhibit 10.26

 

TERMINATION OF EMPLOYMENT CONTRACT AND MUTUAL RELEASE

 

The parties to this Termination of Employment Agreement and Mutual Release
(hereinafter, the “Release Agreement”) are MOBILE MINI, INC., a Delaware
corporation, and its affiliates, parents, successors, predecessors, and
subsidiaries (collectively, “Employer”) and LYNN COURVILLE (“Employee”).
Employer and Employee are hereinafter individually referred to as a “Party” and
collectively as the “Parties.”  This Release Agreement shall take effect on the
Effective Date (as defined in Section 7 below).

 

RECITALS

 

1.Employer entered into an Employment Agreement with Employee on or about August
16, 2013, so Employee would serve as the Senior Vice President, Human Relations
(as amended, and hereinafter, the “Employment Agreement”).

2.Employee’s employment shall terminate prior to the date set forth in the
Employment Agreement for its termination, and the Parties desire to release each
other from any further obligation under the Employment Agreement, with the
exception of the continuing obligations outlined herein.

3.Employer and Employee mutually desire to provide a transition period during
which Employee will continue to advise Employer as a consultant.

CONSIDERATION AND AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.The Recitals set forth above are incorporated herein by this reference.

2.Termination of Employment/Separation Date.  Employer and Employee hereby
terminate the Employment Agreement and each Party hereby releases the other
Party from any further obligation under the Employment Agreement, with the
exception of the continuing obligations outlined herein.  Employee’s separation
from employment with Employer is effective on February 28, 2017 (the “Separation
Date”). The parties shall treat the separation as a termination “without Cause”
under the Employment Agreement.

3.Consulting Period.  Effective upon the Separation Date, and following
execution and non-revocation of this Release Agreement, Employee shall begin the
Consulting Period. Employee will provide consulting services as reasonably
requested by Employer and Employee agrees to provide all assigned duties to the
reasonable satisfaction of Employer.  The “Consulting Period” shall mean the
time from the Separation Date until eight (8) weeks thereafter, and for no more
than eight (8) hours per week, unless terminated earlier upon request of
Employee or in the sole discretion of Employer. After the Consulting Period
concludes, Employer will have no obligation to provide further consulting fees
to Employee, with the exception of the Severance Payment in Paragraph 4(a) of
this Release Agreement.  During the Consulting Period, Employee shall be an
independent contractor and shall not be entitled to any

- 1 -

--------------------------------------------------------------------------------

 

benefits (of any type), medical insurance, worker’ compensation or compensation
that are available to employees of the Employer either by plan, agreement or
policy.  Employer shall not withhold any taxes or other amounts from the
consulting fees and Employee shall be solely responsible for the payment and
reporting of any taxes.  

4.Payment to Employee.  In consideration of the covenants set forth in this
Release Agreement and the waiver and release of claims set forth below, and
provided that the Executive does not revoke this Release Agreement, Employer
shall provide Employee with the following.

(a)Employer shall pay Employee an amount equivalent to $421,754, which
represents Employee’s Base Salary and the Payment Amount (as defined in the
Employment Agreement) (“Severance Payment”).  $180,752 of the Severance Payment
shall be paid to the Employee on the first regularly-scheduled payroll date
following the sixtieth day after the Separation Date. The remaining Severance
Payment shall be paid to Employee over 12 months in accordance with Employer’s
regular payroll practices, commencing on the first regularly-scheduled payroll
date following the sixtieth day after the Separation Date.  

(b)During the Consulting Period, Employer shall compensate Employee in an amount
equal to $115/hour.  Employee is eligible so long as Employee continues to be
retained by Employer.  Such payments shall be made in monthly installments, in
arrears.   As a consultant, Employee shall not be entitled to any benefits (of
any type), medical insurance, worker’ compensation or compensation made
available to employees of Employer.  

(c)The parties agree that the payments set forth in Paragraphs 4(a)-(b) are in
addition to any other benefits and payments to which Employee is otherwise
legally entitled. Employee acknowledges and agrees that she has received payment
of all compensation and benefits owed to her pursuant to her employment with
Employer, and that Employer is not indebted to Employee in any amount or for any
reason. Employee agrees to be solely responsible for determining the tax
consequences of the payments made to her under this Release Agreement
(including, without limitation, any additional taxes, interest, or penalties
pursuant to Internal Revenue Code Section 409A), reporting the same to the
appropriate governmental authorities, and the payment of any taxes due thereon.

(d)Any outstanding equity-based awards held by Employee on the Separation Date
will vest in accordance with the terms and conditions of the Employer 2006
Equity Incentive Plan and the applicable award documents (the “Equity
Documents”).  Any outstanding equity-based awards will otherwise remain subject
to the terms and conditions of the Equity Documents.  For the avoidance of
doubt, the Employee’s outstanding equity awards shall receive the following
treatment upon a termination without “cause”:

(i)                 Time vesting equity-based awards (including restricted
stock) fully vest.

(ii)               All performance goals for the performance period applicable
to performance based restricted stock must continue to be satisfied (any service
conditions lapse).  

- 2 -

--------------------------------------------------------------------------------

 

(iii)              All stock options (including performance-based stock options)
fully vest and are immediately exercisable.  Options remain exercisable during
the 90-day period following termination.

Equity-based award are payable at the time and in the form set forth in the 2006
Equity Incentive Plan or the applicable plan under which the award was granted.

(e)Employee may elect to continue receiving group medical coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), starting in the month after the Separation Date, in which case
Employer shall pay all premium costs on a monthly basis for 12 months following
the Separation Date.

5.General Release.

(a)Employee and heirs, executors, administrators, agents, beneficiaries,
successors in interest and assignees hereby release, waive and forever
discharge, Employer and any past, present, or future owners, shareholders,
directors, officers employees, attorneys, agents, insurers, partners,
predecessors and successors in interest, beneficiaries, executors,
administrators, personal representatives, heirs, successors, affiliates and
assigns of Employer and any other persons, firms, corporations, or entities with
which Employer has been, is now, or may hereafter be affiliated (hereinafter the
“Released Parties”), from any and all existing claims, demands, grievances, or
lawsuits, whether known or unknown, that involve or arise from the employment
relationship between Employee and Employer, or the termination of that
relationship prior to the Effective Date of this Release Agreement.

Without limiting in any way the foregoing general release, this release
specifically includes, but is not limited to, claims, demands, or lawsuits that
arise under any of the following laws or regulations:  Title VII of the Civil
Rights Act of 1964, as amended; Section 1981 of the Civil Rights Act of 1866;
Equal Pay Act; the Age Discrimination in Employment Act of 1967, as amended; the
Employee Retirement Income Security Act, as amended; the Americans with
Disabilities Act, as amended; the Family and Medical Leave Act, as amended; the
Worker Adjustment and Retraining Notification Act; the Fair Credit Reporting
Act; the Sarbanes-Oxley Act; the False Claims Act; the Arizona Civil Rights Act,
as amended; the Arizona Employment Protection Act, as amended; Arizona wage
statutes; the Arizona Medical Marijuana Act; any other federal, state, or local
constitution, statute, ordinance, or regulation; or any other theory of recovery
including, but not limited, to claims for breach of contract, wrongful
discharge, and any tort or other claim of personal injury. Employee’s release
includes any and all existing claims that in any way involve or arise from the
employment relationship between Employee and Employer that exist as of the
Employee’s execution of this Release Agreement, even if the facts and/or legal
theories supporting those claims are unknown to Employee at this time.

(b)Employee agrees that she will not bring a lawsuit against Employer and
Released Parties asserting any of the claims released in this Release Agreement.
Employee acknowledges and agrees that this Release Agreement may be pled as a
complete bar to any action or suit before any court or adjudicative body with
respect to any complaint or claim

- 3 -

--------------------------------------------------------------------------------

 

arising under any federal, state, local or other law relating to any possible
claim that existed or may have existed as a result of Employee’s employment or
termination with Employer.

Nothing in this Release Agreement is intended to limit or impair in any way
Employee’s right to file a charge with the U.S. Equal Employment Opportunity
Commission (EEOC), National Labor Relations Board (NLRB), or any similar,
federal, state or local agencies, or Employee’s right to participate in any such
charge filed with such agencies and to recover any appropriate relief in any
such action. However, Employee waives any right to any personal recovery in any
action or proceeding that may be commenced on Employee’s behalf in any way
arising out of or relating to the matters released in this Release Agreement.
This Release Agreement shall not preclude Employee from bringing a charge or
suit to challenge the validity or enforceability of this Release Agreement under
the Age Discrimination in employment Act (29 U.S.C. § 620, et seq.) as amended
by the Older Workers Benefit Protection Act.

Employee affirmatively represents that she has disclosed to Employer any and all
facts of which she is aware that relate to any purported wrongdoing related to
or pertaining in any way to Employer and the Released Parties and that she is
not aware of any facts or allegations that have not been disclosed to
Employer.  Employee also affirmatively represents that she is not aware of any
claims she is not releasing through this Release Agreement

(c)Employee further affirms that Employee has received all leave (paid or
unpaid) compensation, wages, bonuses, commissions and benefits that are due to
Employee by Employer under the Employment Agreement and that no other leave
(paid or unpaid) compensation, wages bonuses, commissions and/or benefits are
due to Employee under the Employment Agreement or in connection with Employee’s
employment with Employer.

(d)The waivers and releases contained herein do not waive and release any rights
Employee is precluded from waiving under any applicable law, rule or regulation.

(e)Employer hereby releases, waives and forever discharges, Employee and heirs,
executors, administrators, agents, beneficiaries, successors in interest and
assignees of and from, any and all claims growing out of, resulting from, or
connected in any way to Employee’s employment with Employer and/or Employee’s
separation from employment with the Employer.

(f)As a result of and in connection with the general statements of release of
claims above, the Parties intend that each Party is releasing, waiving and
discharging any and all claims and demands, known or unknown, and all manner of
action and actions, causes of action, suits, administrative proceedings, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, torts, trespasses,
damages, judgments, executions, warranties, claims and demands whatsoever, in
law or in equity, which each Party ever had or now has or in the future may have
against the other Party, by reason of any matter, cause or thing whatsoever
arising at any time up to the date of the  Effective Date of  this Release
Agreement.

- 4 -

--------------------------------------------------------------------------------

 

6.Age Discrimination in Employment Act; Older Workers Benefit Protection Act of
1990. Employee acknowledges and agrees that, by entering into this Release
Agreement, Employee is waiving any and all rights or claims that Employee may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, arising on or before the Effective Date.  Employee further expressly
agrees that:

(a)Employee is knowingly and voluntarily releasing and waiving any rights or
claims of discrimination under the ADEA, but is not waiving rights or claims
that may arise after the date Employee signs this Release Agreement;

(b)Employee has been given the opportunity and has in fact read this entire
Release Agreement and has had all questions regarding its meaning answered to
Employee’s satisfaction;

(c)Employee was advised and hereby is advised in writing to seek independent
legal advice and/or counsel of Employee’s own choosing prior to the execution of
this Release Agreement;

(d)Employee fully understands the contents of this Release Agreement and
understands that it is a FULL WAIVER OF ALL CLAIMS against the Released Parties
given in return for valuable consideration, which is in addition to anything of
value to which Employee  is already entitled; and

(e)Employee enters into this Release Agreement knowingly and voluntarily in
exchange for the promises referenced herein AND THAT NO OTHER REPRESENTATIONS
HAVE BEEN MADE TO EMPLOYEE TO INDUCE OR INFLUENCE EMPLOYEE’S EXECUTION OF THIS
RELEASE AGREEMENT.

7.Periods for Considering and Revoking Agreement.  Employee acknowledges that
she has been given at least 21 days to consider this Release Agreement. Employee
agrees that, if Employee signs this Release Agreement before the end of the
above 21-day period, Employee’s signature is intended to waive Employee’s right
to consider the Release Agreement for 21 days. If Employee fails to sign this
Release Agreement within the 21-day review period described above, this Release
Agreement is withdrawn. The parties agree that Employee may revoke this Release
Agreement at any time within seven (7) days after signing the Release Agreement
by written notice, delivered by certified mail, to the below address. The
parties acknowledge and agree that this Release Agreement is not effective or
enforceable until it is returned to Employer and the 7-day revocation period has
expired (“Effective Date”). Notice of revocation must be delivered in writing to
Employer no later than the seventh day of the revocation period to: Christopher
Miner, Senior Vice President & General Counsel, 4646 E. Van Buren, Suite 400,
Phoenix, Arizona, 85008.

8.Cooperation with Employer. Employee agrees that she will cooperate with
Employer on any outstanding matters that require her participation such as
outstanding litigation or claims by other employees or other entities. Employee
agrees that this means she will make herself reasonably available as a witness
without the necessity of Employer serving a subpoena

- 5 -

--------------------------------------------------------------------------------

 

on Employee, and as a provider of information to Employer or Employer’s
attorneys for such additional purposes as investigations, case discussion and
preparation.

9.Non-Disparagement. Employee agrees that she will not disparage or denigrate
the Employer or any of its current or former directors, officers, employees,
shareholders, agents or attorneys orally or in writing.  This paragraph shall
not apply to communications required by law, or that are otherwise privileged as
a matter of law. Employee’s non-disparagement obligations under this paragraph
do not interfere with or restrict Employee’s ability to communicate with any
federal, state, or local agency, including any with which a charge has been
filed.

10.Ownership of Claims/Beneficiaries.  Employee represents and warrants that no
other person or entity has any interest in the claims, obligations, or damages
referred to in this Release Agreement and that she has the sole right and
exclusive authority to execute this Release Agreement.

11.Unauthorized Disclosure.  Employee shall not make any Unauthorized
Disclosure.  For purposes of this Release Agreement, “Unauthorized Disclosure”
shall mean disclosure by Employee without the consent of the Board to any person
of any confidential information obtained by Employee while in the employ of
Employer (including, but not limited to, any confidential information with
respect to any of Employer’s customers or methods of distribution) the
disclosure of which she knows or has reason to believe will be materially
injurious to Employer; provided, however, that such term shall not include the
disclosure by Employee, without consent, of any information known generally to
the public or any information not otherwise considered confidential by a
reasonable person engaged in the same business as that conducted by Employer.

12.Choice of Law and Venue.  The validity, construction, and interpretation of
this Agreement and the rights and duties of the Parties hereto shall be subject
to the laws of the State of Arizona without regard to any state conflict of law
rules.  Both Employee and Employer agree to appear before and submit to the
jurisdiction of the state and federal courts located nearest to Phoenix, Arizona
with respect to any controversy, dispute or claim relating to this Release
Agreement.

13.Medicare.  Employee affirms, covenants, and warrants she is not a Medicare
beneficiary and is not currently receiving, has not received in the past, will
not have received at the time of payment pursuant to this Release Agreement, is
not entitled to, is not eligible for, and has not applied for or sought Social
Security Disability or Medicare benefits.  In the event any statement in the
preceding sentence is incorrect (for example, but not limited to, if Employee is
a Medicare beneficiary, etc.), the following sentences (i.e., the remaining
sentences of this paragraph) apply.  Employee affirms, covenants, and warrants
she has made no claim for illness or injury against, nor is she aware of any
facts supporting any claim against, the released parties under which the
released parties could be liable for medical expenses incurred by the Employee
before or after the execution of this Release Agreement. Furthermore, Employee
is aware of no medical expenses which Medicare has paid and for which the
released parties are or could be liable now or in the future. Employee agrees
and affirms that, to the best of her knowledge, no liens of any governmental
entities, including those for Medicare conditional

- 6 -

--------------------------------------------------------------------------------

 

payments, exist. Employee will indemnify, defend, and hold the released parties
harmless from Medicare claims, liens, damages, conditional payments, and rights
to payment, if any, including attorneys' fees, and Employee further agrees to
waive any and all future private causes of action for damages pursuant to 42
U.S.C. § 1395y(b)(3)(A) et seq.

14.Severability.  If any provision in this Release Agreement is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions and the Court shall enforce the remaining provisions to the extent
permitted by law.

15.Entire Agreement and Continuing Obligations.  This Release Agreement
constitutes the sole and entire agreement between the Parties regarding the
subject matter addressed herein, and supersedes any and all understandings and
agreements that may have been reached earlier on this subject matter, with the
exception of the continuing obligations outlined in this paragraph.  

Employee acknowledges the continuing obligations of the following paragraphs set
forth in her Employment Agreement: Paragraph 12 and Paragraph 13.  Covenant Not
to Compete.  Employee agrees that she remains bound by the terms of the Covenant
Not to Compete, notwithstanding the termination of her employment.  

Other than those obligations specifically outlined in this Paragraph, there are
no understandings, representations, or agreements other than those set forth in
this Release Agreement.  No provision of this Release Agreement shall be
amended, waived or modified except in writing, signed by the Parties.

16.Violation of Agreement.  Employee understands that any violation or breach of
a material term of this Release Agreement by her, including, but not limited to,
the continuing obligations outlined in Paragraph 15, shall give rise to a claim
against her by Employer and/or Released Party for a refund of the consideration
paid pursuant to this Release Agreement and shall forever release and discharge
Employer and its parents, subsidiaries, affiliates, successors, and assigns from
the performance of any obligations arising from this Release Agreement,
including those payment obligations outlined in Paragraph 4, but shall not
release Employee from performance of her obligations under this Release
Agreement.

17.Attorneys’ Fees and Costs.  In any proceeding or action to enforce this
Release Agreement or to recover damages arising out of its breach, the
prevailing party shall be awarded its reasonable attorneys’ fees and costs.

18.Code Section 409A. The terms of this Release Agreement shall be construed and
administered in a manner calculated to satisfy the short-term deferral exception
under Treas. Reg. Section 1.409A-1(b)(4); the separation pay plan exception
under Treas. Reg. Section 1.409A-1(b)(9)(iii); and/or the welfare benefit
exception under Treas. Reg. 1.409A-1(b)(9)(v) to Internal Revenue Code Section
409A and the applicable regulations and guidance promulgated thereunder
(“Section 409A”).  Any reference in this Release Agreement to a termination of
employment (or similar term) means a “separation from service” as defined in
Section 409A and the applicable guidance issued thereunder.  In the event the
Release Agreement fails to satisfy an exception to Section 409A, it will be
construed and administered in accordance

- 7 -

--------------------------------------------------------------------------------

 

therewith to the maximum extent permitted by law.  If payment of any amount
subject to Section 409A is triggered by a separation from service that occurs
while Employee is a “specified employee” (as defined by Section 409A)  with, and
if such amount is scheduled to be paid within six (6) months after such
separation from service, the amount shall accrue without interest and shall be
paid the first business day after the end of such six-month period, or, if
earlier, within 15 days after the appointment of the personal representative or
executor of Employee’s estate following her death.  All rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits for purposes of applying Section 409A.  If any payment
subject to Section 409A is contingent on the delivery of a release by Employee
and could occur in either of two years, the payment will occur in the later
year.  Nothing in this Release Agreement shall be construed as a guarantee of
any particular tax treatment to Employee.  Employee shall be solely responsible
for the tax consequences with respect to all amounts payable under this Release
Agreement, and in no event shall Employer have any responsibility or liability
if this Release Agreement does not meet any applicable requirements of Section
409A.

19.Counterparts.  This Release Agreement may be executed in separate
counterparts and each such counterpart shall be deemed an original with the same
effect as if all parties had signed the same document.  Photocopies, PDF and/or
faxed copies of original signature pages shall have the same force and effect as
original signature pages.

Acknowledged and agreed to by:

 

LYNN COURVILLE

 

DATE

     1/20/2017

 

 

 

 

/s/ Lynn Courville

 

 

 

 

 

MOBILE MINI, INC.

 

 

 

 

 

By:

     /s/ Erik Olsson

 

 

 

 

 

DATE

     1/20/2017

Its:

     CEO & President

 

 

 

 

- 8 -